Title: To John Adams from Oliver Wolcott, Jr., 11 May 1799
From: Wolcott, Oliver, Jr.
To: Adams, John




Sir,
Treasury Department, May 11th. 1799.

I have the honour to enclose a Letter from John Faulcon Esqr. one of the Commissioners of valuations for North Carolina.—No person has been recommended as a successor by the Board, but from the information of Judge Iredell & Mr. Steele the Comptroller, I have reason to believe that John Branch, Principal Assessor for Halifax County is well qualified for the Office, and take the liberty to request that the President would be pleased to authorise the enclosed Commission to be filled with his name—
I also enclose a blank Commission for Elijah Barrett, whose appointment the President has already approved.—
I have the honour to be / with perfect deference / Sir, your mo. obedt. servt.

Oliv: Wolcott